DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This is the Final Office Action on the merits of Application 14213754 amendment filled on 09/08/2021
Status of Claims
Claims 1 – 3, 5 – 8, 10 – 13, 15 – 19, 21 – 24 are pending and rejected

Response to Arguments
112 rejection
The examiner states based upon the applicants arguments that the applicants cited paragraphs in the specification has support, the examiner removes the 112a rejection. Particularly, at least the argument on page 11 regarding 0027 involves making plurality of “further modifications” and one of ordinary skill in the art’s understanding on estimate are persuasive. 

101 rejection
The examiner does not find the applicants arguments persuasive. 
The applicant argues that the examiner has made the entirety of the claims an abstract idea. The examiner states that the claims are not directed to an abstract idea, this is not persuasive as the claims

Applicant argues on page 14-15 that limitations examiner found to be an abstract idea are not certain methods of organizing human activity because 1) features are implemented by computer, 2) people could not perform the recited abstract idea in human mind due to vast amount of information, and 3) the office’s position that a computer has control over relationship/interaction disregards the notion of free will. 
st and 3rd basis are not persuasive. As per Applicant’s argument based on vast number of information regarding mental process, examiner also respectfully disagree because as currently claimed, the claimed invention requires, at most, a handful of nodes, which could still be performed in human mind, especially with help of pen and paper. Therefore, Applicant’s 2nd basis is also not persuasive.

The examiner states that the claims are directed towards organized human activity and additionally states why the claims are not directed to a practical application in step 2a prong II. The examiner states that the proper reasoning for determining an abstract idea was applied to the claims.

The applicant argues similarity to enfish. The claims in the present application provide neither technical improvements/benefits nor non-technical benefits, because as noted above, generic computer components are being used for their well-known functionality of retrieving data, analyzing data, and outputting a result based on the retrieval and analysis.  This is unlike Enfish.  Enfish was found to be patent eligible because the claims were directed to computer functionality improvements rather than using existing computers as tools in aid of processes focused on “abstract ideas”.  In Enfish, the claims focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement (a particular database technique) in how computers could carry out one of their 

THe examiner states that the applicants arguments with regard to step 2A prong II analysis is not persuasive as the examiner has followed the  guidance and determined which elements are utilizes a computer as a tool to perform the abstract idea. 

Applicant further argues that nothing within the four corners of independent claims recites the words “apply it”. Examiner respectfully disagree, for example, claim 1 invokes a server to perform the recited abstract idea in the manner of “by at least one advertisement platform server processor”. Such manner of invoking the server is clearly an equivalent to using the word “apply it”. In other words, examiner has evaluated the claimed limitation as a whole and found that the additional elements here are merely being used to apply the abstract idea on a computer.

Applicant went on to argue that the addition of particular executable instruction to a general-purpose computer transforms the machine into a special purpose computer.
MPEP 2106.05(b) I states “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)” (emphasis added).
As shown above, Applciant’s argument that the instruction transform the machine into a special purpose computer is not persuasive because Alappat has been superseded. Here, as shown above, the claims invokes the computer in the manner of “by … server processor”, which is equivalent to using the word “apply it”; therefore, the claim is not integrated into practical application. generic computer components do not amount to meaningful limitations since they would be routine in any computer implementation of the claimed idea. The supreme Court in Alice Corp. cautioned that implementing an abstract idea on a “wholly generic computer” is not sufficient as an additional feature to provide “practical assurance that the process is more than a drafting effort designed to monopolize the abstract idea itself” Alice Corp., 134 S. Ct. at 2358 (citations omitted). The Supreme Court has also stated expressly that simply executing an abstract concept on a computer does not render a computer “specialized”, nor does it automatically transform a patent ineligible claim into a patent-eligible one.


With regard to Birkheimer and unconvential activities, the elements used to implement the abstract See MPEP 2106.05d I and II 

The examiner refers to MPEP 2106.05 as it states “As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.")” (emphasis original). As such, Applicant’s argument that claims are novel over the prior art of record is of no relevance in eligibility. Therefore, the argument is not persuasive.

 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 – 3, 5 – 8, 10 – 13, 15 – 19, 21 – 24 are rejected under 35 U.S.C. 101 because the claimed invention 

Step 2A Prong 1: The claims recite an abstract idea of determining identifying nodes, receiving targeting criteria, selecting target notes to meet  targeting criteria of target ad campaign, predicting price curve function providing an estimation for how to modify bid to reach a target delta, selecting a set of eligible nodes of a sub plurality of set of target nodes based on number of impressions predicated, participate in bidding by determining max ad budget spent too quickly removing node, modifying a calculated bid value based on price functions to reach target delta, which is a concepts performed in the human mind (including an observation, evaluation, judgment, opinion) as well as being commercial interaction, which falls into certain methods of organizing human activities

Claim 1, representative of claim 11 and 23, includes the following limitations:
A computer-implemented method comprising: 
identifying, a plurality of nodes, wherein each node comprises identifiers for an online advertising platform, an advertising campaign, and a venue, and wherein each node of the plurality of nodes is associated with respective targeting information; 
receiving a targeting criteria for a target advertising campaign, wherein the targeting criteria comprises geography, income level, whitelists, and blacklists; 
selecting a set of target nodes comprising a sub plurality of the plurality of nodes, wherein each target node of the set of target nodes is selected based on whether the respective targeting information of the target node meets the targeting criteria for the target advertising campaign; 
predicting, a number of impressions to be delivered to 
selecting a set of eligible nodes comprising a sub plurality of the set of target nodes based at least in part on the
participating in a plurality of real-time bidding auctions in which impressions are served on the set of eligible nodes, wherein the participating in the Appln. No 14/213,754Page 3 of 18Reply to Non-Final Office Action of February 3, 2020Docket No. 6-0009Aplurality of real-time bidding auctions comprises- 
determining that the maximum advertising budget is being spent too quickly and removing at least one node from the set of eligible nodes-; modifying a calculated bid value based on the price curve functions to reach a target delta in impressions delivered
repeating the determining and modifying steps until the combined desired number of success events occurs.

These limitations, in a combination, describe commercial interaction and therefore falls within certain methods of organizing human activities. Still further, with help of pen and paper, these steps can be performed in human mind, which would be mental process. Therefore, claim 1 recites an abstract idea.
Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
Computer (such as server);
processing system comprising a processor;
read-only memory;
processor;
computer storage medium;
These additional elements are not indicative of integration into a practical application because:
Regarding the computer, processing system comprising a processor, processor, read-only memory, and computer storage medium they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f); In this case, they are merely invoked by using the word “by”, which is equivalent to “apply it”.
Even considered as an ordered combination, the additional elements are still merely invoking the additional element as a tool similar to adding the word “apply it”.
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of computer, processing system comprising a processor, processor, read-only memory, and computer storage medium are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly. 
Claim 2 recites ranking, by the processing system, nodes in the set of target nodes based on an advertiser goal, thereby creating ranked target nodes; and filtering, by the processing system, the ranked target nodes based at least in part on the maximum advertising budget, which 
Claim 3 recites wherein the filtering of the ranked target nodes comprises selecting, by the processing system, a number of highest ranking target nodes for inclusion in the set of eligible nodes, which is merely describing data and further defining the abstract idea.
Claim 5 recites wherein the advertiser goal comprises at least one of delivery, margin, and expected revenue, which is merely describing data and further defining the abstract idea.
Claim 6 recites wherein the filtering is based at least in part on the number of impressions predicted for delivery to each target node, which is merely describing data and further defining the abstract idea.
Claim 7 recites wherein the predicting for a particular target node is based at least in part on the calculated bid value for one or more impressions to be served on the particular target node, which is merely describing data and further defining the abstract idea.
Claim 8 recites wherein the success events are conversions, which is merely describing data and further defining the abstract idea.
Claim 10 recites wherein participating in the real-time bidding auctions comprises determining that the maximum advertising budget is being spent too slowly and adding at least one node to the set of eligible nodes, which is merely describing data and further defining the abstract idea.
Claim 21, wherein each node comprises at least one of a creative size and a creative, which is merely describing data and further defining the abstract idea.
Other dependent claims recite limitations substantially similar to those analyzed above and would be ineligible for similar reasons.

CONCLUSION

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/A.H.T/Examiner, Art Unit 3681   
                                                                                                                                                                                                     /GEORGE CHEN/      Primary Examiner, Art Unit 3628